 USDC IN/ND case 2:21-cv-00033-TLS-APR document 13 filed 01/28/21 page 1 of 2

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION


 THOMAS FRANCISKI,

                     Plaintiff,

                        v.                               CAUSE NO.: 2:21-CV-33-TLS-APR

 BEST BUY CO., INC., BEST BUY
 STORES, LP, MAC EXPRESS TRUCKING
 COMPANY, J.B. HUNT TRANSPORT,
 INC., and BEST BUY,

                      Defendants.


                                      OPINION AND ORDER

       This matter is before the Court on the parties’ Joint Stipulation of Dismissal as to Defendant

Best Buy, Only [ECF No. 12], filed on January 20, 2021. Therein, the Plaintiff and Defendants

“agree and stipulate to dismiss all claims of Plaintiff against Defendant Best Buy, only, without

prejudice, and with all parties bearing their own costs,” and indicate that “[a]ll other claims shall

remain pending.”

       The Seventh Circuit Court of Appeals has held that the proper procedure for dismissal of

individual parties or claims is by the amendment of pleadings under Federal Rule of Civil Procedure

15(a) and not by dismissal under Federal Rule of Civil Procedure 41(a). Taylor v. Brown, 787 F.3d

851, 857–58, 858 n.9 (7th Cir. 2015) (explaining that “Rule 15(a) allows a plaintiff to amend his

complaint—including by adding or dropping parties and claims—as a matter of right in some

situations and by court order in others” and reminding district courts to use Rule 15(a) rather than

Rule 41(a) for dismissal of individual claims); see also 6 Fed. Prac. & Proc. Civ. § 1479 (3d ed.).

       Accordingly, the Court STRIKES the Joint Stipulation of Dismissal as to Defendant Best
 USDC IN/ND case 2:21-cv-00033-TLS-APR document 13 filed 01/28/21 page 2 of 2




Buy, Only [ECF No. 12] without prejudice. Pursuant to Federal Rule of Civil Procedure 15(a)(2),

the Court GRANTS the Plaintiff leave to file, on or before February 12, 2021, an amended

complaint against Defendants Best Buy Co., Inc.; Best Buy Stores, LP; MAC Express Trucking

Company; and J.B. Hunt Transport, Inc. as the remaining Defendants in order to drop Defendant

Best Buy as a party.

       SO ORDERED on January 28, 2021.

                                           s/ Theresa L. Springmann
                                           JUDGE THERESA L. SPRINGMANN
                                           UNITED STATES DISTRICT COURT




                                                2
